Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks filed 2/9/2021 have been considered by the examiner.
	Claims 1, 24, 47, 50, and 55 are amended. Claim 71 is newly added. No claims are canceled. Claims 1, 24, 47-58 and 67-71 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 24, 47-58, and 67-71 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 24, and 47 describe the abstract idea of a user interacting with a GUI in order to create a treatment option graphic. Specifically, claims 1, 24, and 47 recite:
“populating, outcome characteristic score set data, graphical coordinate data, and an outcome characteristic graphical score display to be displayed on an outcome characteristic display developer user interface, wherein the outcome characteristic score set data is associated with at least one treatment option and the graphical coordinate data is associated with displaying the at least one treatment option on the user interface; 
updating the outcome characteristic graphical score display corresponding to the value input for the displayed outcome characteristic score;
 adjusting the position of the updated outcome characteristic graphical score display relative to the at least one treatment option; and”
	The steps of populating, updating, and adjusting describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to populating, update, and adjust a graphical display. For example, the claims encompass a person or persons interacting with a GUI to performing the steps of populating data and adjusting positions of variables on said GUI. See Applicant Spec P 93-98 “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1, 24, and 47 recite additional elements:  
“one or more memory units each operable to store at least one program; and 
at least one processor communicatively coupled to the one or more memory units, in which the at least one program, when executed by the at least one processor, causes the at least one processor to perform the steps of: 
at a computing server: 
receiving a request for an outcome characteristic display developer user interface from a user interface of an electronic device; 
via a processor,
transmitting, to a client device, in response to the request, first user interface instructions that when implemented result in the outcome characteristic display developer user interface being displayed on the client device; 
at the client device: 
displaying the outcome characteristic graphical score display, one or more user- fillable fields each displaying an outcome characteristic score corresponding to the outcome characteristic score set data, and the at least one treatment option on the outcome characteristic display developer user interface, wherein a position of the at least one treatment option on the user interface is determined by the graphical coordinate data; 
receiving a first user command, at a user input of the client device, to input a value for a displayed outcome characteristic score in a user-fillable field of the one or more user- fillable fields; 
in response to receiving the first user command: -2-Application No. 15/517,425 Reply to October 13, 2020 Office Action 
transmitting the value for the displayed outcome characteristic score to the computing server; 
and displaying
receiving a second user command, at the user input of the client device, to adjust a position of the outcome characteristic graphical score display relative to the at least one treatment option, such that a user associates the outcome characteristic graphical score display with the at least one treatment option, and in response to receiving the second user command: 
transmitting the position of the updated outcome characteristic graphical score display to the computing server.”
The limitations relating to receiving, transmitting, and displaying, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, the displaying and transmitting limitations recite outputting data. The receiving limitations recite mere data gathering. Additionally, the memory units, processor, computing server, electronic device and corresponding interface, and client device and corresponding interface are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 101-104, 141-150, 157-158] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Dependent claims 67-69 and 71 further describe the abstract idea of parent claim 1, while also reciting new additional elements. The additional elements and their respective claims are as follows: 
Claim 67 recites “… displays simultaneous display on a single screen…”
... transmit a web page that displays reference data…”
Claim 71 recites “wherein two or more treatment options are displayed on the outcome characteristic display developer user interface.”
The above limitations merely recite displaying and transmitting (outputting) data. These elements simply introduce insignificant extra-solution activity, and have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Thus, they do not integrate the judicial exception into practical application, nor do they provide “significantly more.”
Dependent claims 48-58 and 70 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 48-58 and 70 as well.  	
	Accordingly, claims 1, 24, 47-58, and 67-71 are directed to an abstract idea without significantly more. Therefore claims 1, 24, 47-58, and 67-71 are rejected under 35 U.S.C. § 101.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 24, 47-49, 51-53, and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher (U.S. Patent Application Publication No. 20110301977) in view of Saigal (U.S. Patent Application Publication No. 20140081898) and Gregg (U.S. Patent Application Publication No. 20100235771).
Regarding claim 1, Belcher teaches a computer-implemented method of ranking and presenting evaluation criteria for medical treatment options, comprising the steps of: 
at a computing server [P 112] (Belcher teaches the system comprising a server for communications): 
receiving a request for an outcome characteristic display developer user interface from a user interface of an electronic device [P 99-101] (Belcher teaches that the system may receive requests from users at access devices to begin sessions for reviewing care options); 
populating, via a processor, outcome characteristic score set data, and an outcome characteristic graphical score display to be displayed on an outcome characteristic display developer user interface, wherein the outcome characteristic score set data is associated with at least one treatment option [Fig. 11, P 92-94, 109-111] (Belcher teaches populating efficacy ratings, radiation levels, costs, all of which are interpreted as outcome characteristic score set data for treatment options to be graphically displayed on a user interface; the graphical view 1110 for each characteristic is being interpreted as the graphical score display; Belcher also teaches that the system is implemented by a processor) and 
transmitting, to a client device, in response to the request, first user interface instructions that when implemented result in the outcome characteristic display developer user interface being displayed on the client device [P 97-101, 126-128] (Belcher teaches that in response to a request for a session or ; 
at the client device [P 97] (Belcher teaches access devices for reviewing treatment options): 
displaying the outcome characteristic graphical score display, and the at least one treatment option on the outcome characteristic display developer user interface [Fig. 11, P 92-94, 109-111] (Belcher teaches graphically displaying on a user interface, efficacy ratings, radiation levels, costs, etc. all of which are being interpreted as outcome characteristics for treatment options), 
Belcher may not explicitly teach:
one or more user- fillable fields each displaying an outcome characteristic score corresponding to the outcome characteristic score set data,
receiving a first user command, at a user input of the client device, to input a value for a displayed outcome characteristic score in a user-fillable field of the one or more user- fillable fields; 
in response to receiving the first user command: -2-Application No. 15/517,425 Reply to October 13, 2020 Office Action 
transmitting the value for the displayed outcome characteristic score to the computing server; 
updating and displaying the outcome characteristic graphical score display corresponding to the value input for the displayed outcome characteristic score;
However, Saigal teaches:
one or more user- fillable fields each displaying an outcome characteristic score corresponding to the outcome characteristic score set data [P 272-274, Fig. 11] (Saigal teaches a user interface comprising fields for user input regarding rankings of treatment option attributes, which is interpreted as corresponding to the outcome characteristic scores taught above),
receiving a first user command, at a user input of the client device, to input a value for a displayed outcome characteristic score in a user-fillable field of the one or more user- fillable fields [P ; 
in response to receiving the first user command: -2-Application No. 15/517,425 Reply to October 13, 2020 Office Action 
transmitting the value for the displayed outcome characteristic score to the computing server [P 269-272, 275] (Saigal teaches that the user enters the input via a display device in communication with a server computer executing the interface); 
updating and displaying the outcome characteristic graphical score display corresponding to the value input for the displayed outcome characteristic score [P 272-275, Fig.11] (Saigal teaches the display showing the user input rankings entered, which is interpreted as updating and displaying the score corresponding to the value input);
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical care treatment decision support system as taught by Saigal with the Systems and methods for value-based decision support taught by Belcher with the motivation of including user input regarding treatment decisions thereby improving accuracy of predictions and effectiveness of treatment [Saigal P 8, 28].
Belcher and Saigal may not explicitly teach:
graphical coordinate data (in the populating limitation),
the graphical coordinate data is associated with displaying the at least one treatment option on the user interface; 
wherein a position of the at least one treatment option on the user interface is determined by the graphical coordinate data;  
receiving a second user command, at the user input of the client device, to adjust a position of the outcome characteristic graphical score display relative to the at least one treatment option, such that a user associates the outcome characteristic graphical score display with the at least one treatment option, and 
in response to receiving the second user command: 
adjusting the position of the updated outcome characteristic graphical score display relative to the at least one treatment option; and 
transmitting the position of the updated outcome characteristic graphical score display to the computing server.
However, Gregg teaches:
graphical coordinate data (in the populating limitation) [P 54-55, 71-73] (Gregg teaches that the x and y variables comprise data defining positioning of graph components, this data being interpreted as the graphical coordinate data),
the graphical coordinate data is associated with displaying the at least one treatment option on the user interface [P 54-55, 71-73] (Gregg teaches that the x and y variables comprise data defining positioning of graph components, the data being interpreted as the graphical coordinate data; Examiner is interpreting Gregg’s x and y variables to correspond to Belcher’s treatment options and outcome characteristic data, respectively; thus, x position data is being interpreted as graphical coordinate data for treatment options); 
wherein a position of the at least one treatment option on the user interface is determined by the graphical coordinate data [P 54-55, 71-73] (Gregg teaches displaying variables based on position data, this data being interpreted as the graphical coordinate data; Examiner is interpreting Gregg’s x and y variables to correspond to Belcher’s treatment options and outcome characteristic data, respectively; thus, x position data is being interpreted as graphical coordinate data for treatment options);  
receiving a second user command, at the user input of the client device, to adjust a position of the outcome characteristic graphical score display relative to the at least one treatment option, such that a user associates the outcome characteristic graphical score display with the at least one treatment option [P 49-52] (Gregg teaches receiving user input including an x or y variable being “dragged” to a location, or hotspot in which the variable is “dropped” in order to create associations between variables, this being interpreted as receiving a user command; Gregg’s x and y variables correspond to Belcher’s treatment options and outcome characteristic data, respectively), and 
in response to receiving the second user command: 
adjusting the position of the updated outcome characteristic graphical score display relative to the at least one treatment option [P 81, Fig. 20] (Gregg teaches that in response to user drag and drop commands the display moves the selected variables); and 
transmitting the position of the updated outcome characteristic graphical score display to the computing server [P 48, 104] (Gregg teaches sending associations between variables and resultant graph displays to a memory repository for storage; Gregg also teaches the use of a client-server configuration for system communications, which corresponds to the server taught by Belcher).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for drag-and-drop graph building with live feedback as taught by Gregg within the systems and methods taught by Belcher and Saigal with the motivation of increasing user interactivity in display creation and allowing for more efficient data exploration [Gregg, P 46].
Regarding claim 24, the claim is analogous to claim 1, and thus is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 47, the claim is analogous to claim 1, and thus is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 48, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 47, 
wherein the outcome characteristic score set data includes a plurality of outcome characteristics scores, each of the plurality of outcome characteristic scores represents an outcome characteristic of at least one of: efficacy, benefit, toxicity, safety, harm, quality of evidence, consistency of evidence, cost and affordability [Fig. 11, P 92-94] (Belcher teaches treatment option characteristic data including efficacy ratings, radiation levels, costs, each individually being interpreted as outcome characteristic score and together being interpreted as the outcome characteristic score set data).  
Regarding claim 49, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 48, 
wherein the outcome characteristic graphical score display comprises an array including a plurality of cells and wherein the plurality of cells are arranged in rows and columns in the array, each column representing one of the outcome characteristics [Fig. 11, P 93-95] (Belcher teaches that the graphical view 1110 comprising a table view in which each row represents a treatment options and each column represents the scores/costs of each option, which are being considered the outcome characteristics).  
Regarding claim 51, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 48, 
wherein one of the outcome characteristics includes efficacy [P 92] (Belcher teaches providing efficacy ratings) and 
Belcher and Gregg may not explicitly teach:
wherein the outcome characteristic score for efficacy is ranked according to the group consisting of highly effective, very effective, moderately effective, minimally effective and palliative only
However, the limitation claims a scoring scale that does not result in a manipulative difference between the scoring scale of the prior art and the functionally of the claimed computer-implemented method. The function taught by the prior art would be performed the same regardless of whether the consisting of highly effective, very effective, moderately effective, minimally effective and palliative only) for Belcher’s numerical scale would be an obvious substitution of one known element for another, producing predictable results. 
Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have substituted the efficacy scoring scale of the prior art with any other scale because the results would have been predictable. 
Regarding claim 52, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 47, wherein at least two outcome characteristic graphical score displays are displayed-6-Application No. 15/517,425Reply to April 4, 2019 Office Action simultaneously such that a user can compare the at least two outcome characteristic graphical score displays [Fig. 11] (Belcher teaches that all options  and corresponding characteristics are displayed in table and graph form simultaneously for comparison).
 Regarding claim 53, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 47 further comprising a database, wherein the database includes at least one of: an outcome characteristic field, a treatment option field, a clinical practice guideline field and an outcome characteristic score field [P 92-94, 111] (Belcher teaches a processor and memory/database for displaying information to a user, the information including treatment options and ratings/costs for each of the options, which are being considered outcome characteristics).  
Regarding claim 67, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 47, 
wherein at least two outcome characteristic graphical score displays simultaneous display on a single screen so that an end user viewing the screen can simultaneously view the at least two graphical score displays [Fig. 11] (Belcher teaches graphically displaying multiple treatment options and corresponding characteristic values simultaneously).  
Regarding claim 68, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 47, 
wherein the outcome characteristic graphical score display includes a hyperlink that, when selected, causes the computer processor to transmit a web page that displays reference data used to determine one or more outcome characteristic scores [P 35, 94] (Belcher teaches that the display includes links for the user to access references/evidence websites regarding the ratings and costs).  
Regarding claim 69, Belcher, Saigal, and Gregg the non-transitory computer readable storage medium of claim 47, 
wherein the outcome characteristic graphical score display includes a plurality of hyperlinks, each hyperlink corresponding to a specific outcome characteristic score reflected on the outcome characteristic graphical score display and being configured to cause the computer processor to transmit a web page that displays reference data used to determine the specific outcome characteristic score [P 35, 94] (Belcher teaches that the display includes links for the user to access references/evidence websites regarding the ratings and costs). 
Regarding claim 70, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 47, wherein the outcome characteristic score may include value levels [Fig. 11, P 92-94] (Belcher teaches treatment option characteristic data including efficacy ratings, radiation levels, costs, each individually being interpreted as outcome characteristic score and including various value levels).
Belcher, Saigal, and Gregg may not explicitly teach five (referring to the number of value levels). 
However, the limitation claims a scoring scale that does not result in a manipulative difference between the scoring scale of the prior art and the functionally of the claimed computer-implemented method. The function taught by the prior art would be performed the same regardless of whether the scale was substituted with nothing. Because Belcher teaches that treatments are given ratings, levels, 
Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have substituted the scoring scales of the prior art with any other scale because the results would have been predictable. 
Regarding claim 71, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 47, wherein two or more treatment options are displayed on the outcome characteristic display developer user interface [P 92, Fig. 11] (Belcher teaches displaying, on the interface, two or more treatment options, such as ultrasound, mammography, MRI, etc.).

Claims 50 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher (U.S. Patent Application Publication No. 20110301977) in view of Saigal (U.S. Patent Application Publication No. 20140081898) and Gregg (U.S. Patent Application Publication No. 20100235771) as applied to claim 1 above, and further in view of Ramarajan (U.S. Patent Application Publication No. 20120016690).
Regarding claim 50, Belcher, Saigal, and Gregg may not explicitly teach the non-transitory computer readable storage medium of claim 48, 
wherein each of the plurality of outcome characteristic scores is determined based on the same numerical scale that includes five value levels.  
However, Ramarajan teaches the non-transitory computer readable storage medium of claim 48, 
wherein each of the plurality of outcome characteristic scores is determined based on the same numerical scale that includes five value levels [P 136-137] (Ramarajan teaches treatment option risks/benefits, which can be considered outcome characteristics, all being scored on the same 1-5 scale).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Treatment related quantitative decision engine as taught by Ramarajan within the 	                                                                                                                                                                                                                                                                                                                                                                                
Regarding claim 57, Belcher, Saigal, and Gregg teach the non-transitory computer readable storage medium of claim 48, 
wherein one of the outcome characteristics includes affordability [P 92] (Belcher teaches consideration of cost, which is interpreted as adorability) and 
Belcher, Saigal, and Gregg may not explicitly teach:
wherein the outcome characteristic score for affordability is ranked according to the group consisting of very inexpensive, inexpensive, moderately expensive, expensive, very expensive.
However, Ramarajan teaches:  
wherein the outcome characteristic score for affordability is ranked according to the group consisting of very inexpensive, inexpensive, moderately expensive, expensive, very expensive [P 136-137] (Ramarajan teaches treatment option risks/benefits, one of which being cost, scored on a 1-5 scale wherein 1 is completely intolerable and 5 is optimal; for cost, an intolerable rating (1) is interpreted as very expensive, an optimal rating (5) is interpreted as very inexpensive, etc.).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Treatment related quantitative decision engine as taught by Ramarajan within the medium taught by Belcher, Saigal, and Gregg with the motivation of scoring treatment costs on a scale rather than merely showing the prices thereby improving a user’s ease in comparing costs of treatment options.	
Regarding claim 58, Belcher, Saigal, and Gregg may not explicitly teach the non-transitory computer readable storage medium of claim 48, wherein each of the plurality of outcome characteristic scores is determined based on the same numerical scale.  
the non-transitory computer readable storage medium of claim 48, wherein each of the plurality of outcome characteristic scores is determined based on the same numerical scale [P 136-137] (Ramarajan teaches treatment option risks/benefits, which can be considered outcome characteristics, all being scored on the same 1-5 scale).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Treatment related quantitative decision engine as taught by Ramarajan within the medium taught by Belcher, Saigal, and Gregg with the motivation of scoring outcome characteristics on the same scale thereby improving a user’s ease in comparing characteristics of treatment options.	

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Belcher (U.S. Patent Application Publication No. 20110301977) in view of Saigal (U.S. Patent Application Publication No. 20140081898) and Gregg (U.S. Patent Application Publication No. 20100235771) as applied to claim 1 above, and further in view of Liu (“Use-related risk analysis for medical devices based on improved FMEA”).
Regarding claim 54, Belcher, Saigal, and Gregg may not explicitly teach the non-transitory computer readable storage medium of claim 48, 
wherein one of the outcome characteristics includes safety and wherein one of the plurality of outcome characteristics includes safety  and wherein the outcome characteristic score for safety is ranked according to the group consisting of usually no meaningful toxicity, occasionally toxic, mildly toxic, moderately toxic, highly toxic.  
However, Liu teaches the non-transitory computer readable storage medium of claim 48, 
wherein one of the outcome characteristics includes safety and wherein the outcome characteristic score for safety is ranked according to the group consisting of usually no meaningful toxicity, occasionally toxic, mildly toxic, moderately toxic, highly toxic [Table 2] (Liu teaches risk .
One of ordinary skill in the art at the time the invention was made would have found it obvious to include “Use-related risk analysis for medical devices based on improved FMEA” as taught by Liu within the medium taught by Belcher, Saigal, and Gregg with the motivation of providing users a rating of safety for each treatment option thereby improving patient awareness and knowledge of treatments and increasing patient safety.

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher (U.S. Patent Application Publication No. 20110301977) in view of Saigal (U.S. Patent Application Publication No. 20140081898) and Gregg (U.S. Patent Application Publication No. 20100235771) as applied to claim 1 above, and further in view of Burns (“The levels of evidence and their role in evidence-based medicine”).
Regarding claim 55, Belcher, Saigal, and Gregg may not explicitly teach the non-transitory computer readable storage medium of claim 48, 
wherein one of the outcome characteristics includes quality of evidence and wherein the outcome characteristic score for quality of evidence is ranked according to the group consisting of high quality, good quality, average quality, low quality, poor quality or non- meaningful evidence.  
However, Burns teaches the non-transitory computer readable storage medium of claim 48, 
wherein one of the outcome characteristics includes quality of evidence and wherein the outcome characteristic score for quality of evidence is ranked according to the group consisting of high quality, good quality, average quality, low quality, poor quality or non- meaningful evidence [Table 3, Pg 2 “Modification of Levels”] (Burns teaches on pg 2 considering evidence quality in treatment decision analysis, as well as five levels of evidence for prognostic studies including I. “High quality prospective cohort study…”, which can be considered high quality, V. “Expert opinion; case report or clinical .
One of ordinary skill in the art at the time the invention was made would have found it obvious to include “The Levels of Evidence and their role in Evidence-based Medicine” as taught by Burns with the medium taught by Belcher, Saigal, and Gregg with the motivation of providing users guidance regarding caution when interpreting results [Burns, Pg 4 “Obtaining the best evidence”].
 Regarding claim 56, Belcher, Saigal, and Gregg may not explicitly teach the non-transitory computer readable storage medium of claim 48, 
wherein one of the outcome characteristics includes consistency of evidence and wherein the outcome characteristic score for consistency of evidence is ranked according to the group consisting of highly consistent, mainly consistent, may be consistent, inconsistent, anecdotal evidence only.  
However, Burns teaches the non-transitory computer readable storage medium of claim 48, 
wherein one of the outcome characteristics includes consistency of evidence and wherein the outcome characteristic score for consistency of evidence is ranked according to the group consisting of highly consistent, mainly consistent, may be consistent, inconsistent, anecdotal evidence only [Table 2, Pg 2 “Modification of Levels”] (Burns teaches on pg 2 considering evidence quality in treatment decision analysis, as well as five levels of evidence including I. Large RCTS with clear cut results, which can be considered highly consistent, V. Case series studies with no controls, which can be considered anecdotal evidence only, etc. as exemplified in Table 2).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include “The Levels of Evidence and their role in Evidence-based Medicine” as taught by Burns with the medium taught by Belcher, Saigal, and Gregg with the motivation of providing users guidance regarding caution when interpreting results [Burns, Pg 4 “Obtaining the best evidence”].

Response to Arguments
Applicant’s remarks filed 2/9/2021 have been fully considered by Examiner. Applicant’s arguments are addressed herein below in the order in which they appear in the response filed 2/9/2021.

Claim Objection Remarks
1. 	Regarding Applicant’s remarks addressing previous claim objection, in light of the present amendments these objections have been withdrawn.

35 U.S.C. 101 Arguments
2.	Regarding Applicant’s arguments that the present claims do not recite an abstract idea [Applicant Remarks Pg. 10-11], Examiner respectfully disagrees. As stated in the 35 USC 101 rejection above, and that of previous correspondences, the populating, updating, and adjusting limitations are concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationship or interactions between people. Examiner also points to pg. 5 of the October 3029 Update of Subject Matter Eligibility which states that activity between a person and a computer falls within the above-mentioned grouping of abstract ideas. Thus, a user interacting with a computer and/or GUI to perform the above-mentioned limitations falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Thus, Examiner respectfully submits that the claims recite an abstract idea. 
3.	Regarding Applicant’s arguments that the abstract idea is integrated into practical application [Applicant Remarks Pg. 12], Examiner respectfully disagrees. As stated in the 35 USC 101 rejection above, and that of previous correspondences, additional elements in the present claims include limitations relating to receiving, transmitting, and displaying, as well as physical components such as memory units, processor, computing server, electronic device and corresponding interface, and client 
	Regarding Applicant’s arguments that the claims recite “improvements in the functioning of the technology for generating characteristic graphical score display using a graphical user interface” [Applicant Remarks Pg. 12], Examiner respectfully submits that Applicant merely asserts an improvement without providing any support or explanation regarding said improvement. Examiner points to MPEP 2106.05(a) which recites “the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” and “the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.” Examiner respectfully submits that neither the claims nor the spec provide sufficient disclosure of an improvement that would be recognized by one of ordinary skill in the art. Additionally, as discussed above, all additional element in the claims either simply introduce insignificant extra-solution activity or amount to no more than mere instructions to apply the exception. Thus, the present claims do not recite an improvement.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 U.S.C. 103 Arguments
4.	Regarding Applicant’s remarks addressing the present amendments [Applicant Remarks Pg. 13-16], Examiner respectfully submits that, in light of the present amendments, the independent claims are 
	It is for at least the reasons discussed above that independent claims 1, 24, and 47, as well as their corresponding dependent claims, remain rejected under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/R.F.D./Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626